t c summary opinion united_states tax_court joseph allen gingrich petitioner v commissioner of internal revenue respondent docket no 13369-0o1s filed date joseph allen gingrich pro_se taylor cortright for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal - - revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the tax_year the issues for decision are whether petitioner is entitled to dependency_exemption deductions whether petitioner is entitled to head- of-household filing_status and whether petitioner is entitled to an earned_income_credit petitioner resided in dale city virginia dale city at the time he filed the petition some of the facts have been stipulated and are so found background petitioner and his former wife catrina jackson ms jackson have two children together joshua gingrich joshua ’ born in and joseph gingrich joseph born in petitioner and ms jackson were divorced in pursuant to the divorce decree ’ petitioner and ms jackson had joint custody of joshua and joseph the children lived in petitioner’s home in dale city and occasionally stayed with their mother at her home in alexandria virginia alexandria on weekends the return reflects joshua’s last name as jackson but the record otherwise reflects his last name as gingrich the divorce decree was not made a part of the record - school records dated date reflect the dale city address as the children’s home address since the school records also reflect the dale city address as ms jackson’s address since joshua and joseph’s school day ended before petitioner arrived home from work petitioner made varied arrangements for the children until the end of his work day sometimes the children would go home and a neighbor would check in on them other times ms jackson or her mother would watch the children until petitioner arrived home from work ms jackson’s individually filed federal_income_tax return for the taxable_year reflects the dale city address as her home address ms jackson explained that petitioner assisted her with the preparation of her return and thus the dale city address was utilized ms jackson neither paid nor received child_support for joshua and joseph during the year in issue she provided the children with meals when they stayed with her and occasionally purchased clothes for the children petitioner worked as a police officer from until he resigned in during the taxable_year petitioner received wages of dollar_figure he also received distributions of q4e- dollar_figure from a pension_plan in petitioner supported himself and his children from the above sources of income as well as using some of his savings petitioner did not receive any form of government assistance during the year at issue petitioner paid monthly rent of dollar_figure for the 5-bedroom house where he joshua and joseph lived during the year in issue petitioner also paid for the expenses for water electricity telephone trash pickup and a school field trip in addition to the wages reported on his federal_income_tax return for the taxable_year petitioner claimed dependency_exemption deductions for joshua and joseph head-of-household filing_status with joshua and joseph as his qualifying children and an earned_income_credit of dollar_figure based upon two qualifying children respondent determined in the notice_of_deficiency that petitioner is not entitled to the claimed dependency_exemption deductions head-of-household filing_status and earned_income_credit respondent asserts that petitioner did not substantiate that he provided more than half of the support of the children petitioner did not report receipt of any pension distributions on his return respondent did not determine that petitioner received pension income that was includable in his gross_income during the taxable_year therefore the pension distributions are not at issue - - respondent disallowed the head-of--household filing_status because petitioner did not have a dependent discussion generally the burden_of_proof is on the taxpayer rule a dependency_exemption deductions a taxpayer is allowed a deduction for a dependent over half of whose support for the calendar_year was received from the taxpayer sec_151 a a dependent includes a child of the taxpayer who has not attained the age of by the close of the calendar_year sec_151 b a sec_1_152-1 income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each of the the burden_of_proof may shift to the commissioner under sec_7491 if the taxpayer establishes that he introduced credible_evidence and complied with the requirements of sec_7491 a a and b to substantiate items maintain required records and fully cooperate with the secretary’s reasonable requests sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by sec a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_726 petitioner’s return for the year was filed timely after the effective date of sec_7491 therefore the examination necessarily commenced after the effective date of sec_7491 it appears that petitioner has introduced credible_evidence and satisfied the requirements of sec_7491 and respondent bears the burden_of_proof nevertheless we are deciding this case on the basis of the record - - claimed dependents furnished by all sources during the year in issue must be established by competent evidence 56_tc_512 the amount of support that the claimed dependent received from the taxpayer is compared to the entire amount of support the individual received from all sources sec_1_152-1 income_tax regs in the case of a child of divorced parents if a child receives over half of his support during the calendar_year from parents who are divorced and such child is in the custody of one or both of his parents for more than one-half of the calendar_year then such child shall be treated as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year referred to as the custodial_parent sec_152 as discussed petitioner paid for most of the expenses for joshua and joseph during including housing food and school expenses ms jackson testified that she paid for clothes and food for joshua and joseph on occasion but she did not otherwise provide for their support on a regular basis or pay child_support we conclude that petitioner and ms jackson together provided over one-half of the support of joshua and joseph ms jackson also testified that joshua and joseph stayed with her at her home in alexandria occasionally on weekends but - they did not otherwise live with her during and also that she did not live at petitioner’s home in dale city respondent points to the school records of joshua and joseph and to ms jackson’s return for to support his allegation that ms jackson lived in the same house as petitioner during however we do not find these documents to be dispositive we find ms jackson’s testimony to be credible and conclude that she did not live in petitioner’s house during we conclude that petitioner was the custodial_parent and joshua and joseph therefore are treated as receiving over half of their support from petitioner id accordingly petitioner is entitled to the dependency_exemption deductions for joshua and joseph for the taxable_year head-of-household filing_status as relevant here an individual shall be considered a head_of_household if and only if he is not married at the close of his taxable_year 1s not a surviving_spouse and maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of an unmarried child of the taxpayer sec_2 a sec_1_2-2 6b income_tax regs a taxpayer shall be considered as maintaining a household only if he pays over half of the cost thereof for the taxable_year sec_2 sec_1_2-2 income_tax regs the expenses of - - maintaining a household include rent utility charges upkeep and repairs and food consumed on the premises sec_1_2-2 income_tax regs as we concluded above joshua and joseph had as their principal_place_of_abode petitioner’s home in and petitioner provided over half of the support for maintaining the home that is he paid the rent for the house in which they lived and other household expenses we conclude that petitioner is entitled to head-of-household filing_status for bfarned income credit under sec_32 a taxpayer may be allowed an earned_income_credit if he is an eligible_individual an eligible_individual includes one who has a qualifying_child for the taxable_year sec_32 a a qualifying_child includes a child of the taxpayer who has the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year and has not attained the age of as of the close of the taxable_year sec_32 in order to receive the earned_income_credit the taxpayer must have identified the qualifying_child on his return under the identification rule_of sec_32 d the earned_income_credit to which an eligible_individual may be entitled is an amount equal to the credit percentage of so much of the taxpayer’s earned_income for the taxable_year as does - not exceed the earned_income amount sec_32 the amount of the credit shall not exceed the excess if any of the credit percentage of the earned_income amount over the phaseout percentage of so much of the modified_adjusted_gross_income or if greater the earned_income of the taxpayer for the taxable_year as exceeds the phaseout amount sec_32 during joshua and joseph both had the same principal_place_of_abode as petitioner and were under the age of petitioner identified joshua and joseph on his return for we conclude that petitioner had two qualifying children in is an eligible_individual under sec_32 a and is entitled to claim an earned_income_credit to the extent allowable under sec_32 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
